Exhibit 10-1 SECURITY AGREEMENT SECURITY AGREEMENT (this “Agreement”), dated as of May 7, 2008, by and between Cellceutix Corporation, a Nevada corporation (“Company”), and Cellceutix Pharma, Inc., a Delaware corporation (“Cellceutix Delaware” and, together with the Company, the “Debtors”), and the secured party signatory hereto (the “Secured Party”). W I T N E S S E T H: WHEREAS, the Company has agreed to issue to the Secured Party and the Secured Party has agreed to purchase from Company a Convertible Promissory Note due on the first day of the nineteenth month from the date of issue (the “Note”), which is convertible into shares of Company’s Common Stock, par value $0.001 per share (the “Common Stock”); and WHEREAS, Cellceutix Delaware has agreed to guarantee the Company’s obligations under the Note pursuant to the Guaranty (the “Guaranty”) delivered to the Secured Party on the date hereof; and WHEREAS, in order to induce the Secured Party to purchase the Notes, Debtors have agreed to execute and deliver to the Secured Party this Agreement for the benefit of the Secured Party and to grant to it a first priority security interest in certain property of Debtors to secure the prompt payment, performance and discharge in full of all of Company’s obligations under the Note and Cellceutix Delaware’s obligations under the Guaranty. NOW, THEREFORE, in consideration of the agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.Certain Definitions.
